Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kritzmann (DE 19707752; citing Applicant’s English translation filed on April 12th 2019 - hereinafter “translation”).
Regarding claim 16, Kritzmann discloses a method of tagging an ear of a young animal held by an operator, comprising: loading male and female tag components (22, 23) on opposite open jaws (21) of a pair of pliers (2; Figure 1); positioning the ear between the open jaws; actuating a foot pedal (10) to close the jaws and thereby install the tag components on the ear (last paragraph on page 3 of the translation). 
Regarding claim 17, the foot pedal is pivotal between a neutral position and a depressed position (last paragraph on page 3 of the translation). 
Regarding claim 18, the foot pedal lifts an arm (e.g. lower unlabeled horizonal bar of pliers 2 - bar connecting lower end of scissor arms) to engage an end (at “21” in Figure 1) of the pliers opposite the jaws, so as to pivot the open jaws to a closed position. 
Regarding claim 19, the foot pedal is actuated by the operator (last paragraph on page 3 of the translation). 
Regarding claim 20, the method further comprises biasing the foot pedal to a neutral position and biasing the jaws to an open position (via spring 26; Figure 1; last paragraph on page 3 of the translation). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rancer (US 4,561,177) in view of https://www.made-in-china.com/showroom/e0010009/product-detailRqGnlkLxqAVd/China-Double-Head-Foot-Press-Button-Attaching-Machine-JZQ-3-.html (published November 9th 2011 - see attached citation from www.web.archive.org; hereinafter “made-in-china.com”).
Regarding claims 10-13, Rancer (in Applicant’s field of clamping objects onto and through a substrate using pliers) discloses a station capable of applying an ear tag to an ear of a piglet (Figures 1 and 2), comprising: a first pair of pliers 36/42, and attached clamping mechanism) for holding opposing 
Rancer fails to disclose that the pliers and foot pedal are mounted on a table or a second pair of pliers as claimed.
Made-in-china.com (also in Applicant’s field of clamping objects onto a substrate using pliers) discloses 2 pairs of pliers operated by foot pedals, both mounted on a table (all evident from photograph titled “Double-Head Foot-Press Button Attaching Machine”).  One skilled in the art would recognize that this two-plier configuration would double the throughput of any device using one pair of pliers to attach an object to or through a substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of made-in-china.com to have provided the station of Rancer with two independent pairs of pliers with associated foot pedals mounted on a table in order to increase or double the throughput of the station.
Regarding claim 14, the foot pedal moves between upper and lower positions, with the pedal lifting the arm when the pedal is in the lower position (col. 3, lines 62-68 of Rancer). 
Regarding claim 15, Rancer discloses that the pliers have a handle (74; capable of being gripped) adjacent the upper end of the arm and a head (70) opposite the handle with opposing jaws (30/42) to hold the ear tag pieces. 

Allowable Subject Matter
Claims 1-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771